DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-23 and 25) in the reply filed on 06/21/2022 is acknowledged.
Claim 24 and 26-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Claim Objections
Claim 21 is objected to because of the following informalities:  claim 2 recites an abbreviation “PVC” but such abbreviation does not have its full name before it is being abbreviated.   The published application US 20220186050 A1 para. [0023]   appears to show such PVC being pigment volume concentration. Appropriate correction is required. 	
Claim 25 is objected to because of the following informalities:  claim 5 recites an abbreviation “KU” but such abbreviation does not have its full name before it is being abbreviated.   The published application US 20220186050 A1 para. [0053]   appears to show such KU being viscosity measured in Krebs Unit (KU).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Firstly, claims (e.g. claim 1) recite “chitosan compound”, but one of ordinary skill in the art is uncertain what “chitosan compound” refers to, such as a natural chitosan or its derivatives, or any composition comprising chitosan? The instant specification does not give a clear explanation what chitosan compound is.  Rather instant specification only explains what “chitosan” represents (see published application US 20220186050 A1 para. [0045]).   Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such claimed “chitosan compound”, thus such limitation renders claim indefiniteness.   Secondly, claim 1 recites “a low molecular weight” and such term “low molecular weight” is a relative term which renders the claim indefinite. The term “low molecular weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, such limitation renders claim indefiniteness as well. Thirdly, claim 1 recites “the chitosan composition”, one of ordinary skill in the art is uncertain such recited “the chitosan composition” referring back to previously recited “an aqueous chitosan composition” or previously recited “a low molecular weight chitosan compound”.  Thus, one of ordinary skill in the art cannot ascertain the metes and bounds of such recited “the chitosan composition”.  Fourthly,  claim 1 recites “pH of less than about 6.5” and pH “between about 8 and about 10”,   one of ordinary skill in the art is uncertain what pH range or value can be considers as “less than about 6.5”, or  “between about 8 and about 10”, the instant specification does not provide any explanation or description what pH value can be considered as “less than about 6.5”  or “between about 8 and about 10” either.  Therefore, such limitations render claims indefinites. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 and 19-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al (JP2007/320977A1) (for applicant’s convenience, Machine translation has been provided hereof for citations) in view of Ichinomiya (US2015/0179357).
Tsuchida et al. teaches an aqueous coating composition comprising chitosan particles having an average particle diameter of 100 µm or less.  Tsuchida et al. also teaches such aqueous coating composition comprising titanium dioxide, adsorbent such as shell calcined calcium, bamboo charocoal etc. Tsuchida et al. teaches when 1% mass of chitosan dispersed in pure water (a liquid carrier) having pH at least 6.5, specifically pH 8 (claim 1, 5, para. [0013], [0017], [0028], example 1-2, table 1).  Tsuchida et al. discloses degree of deacetylation and polymerization of adopted chitosan are not particularly limited and optimum conditions can be appropriately selected according to the intended use (para. [0018]).  Tsuchida et al. already teaches the coating composition can have needed additives such as organic resin, plastics (noted such organic resins, plastics reads onto the claimed binder polymer). 
As for the claimed chitosan composition pH value, Tsuchida et al. already teaches a same or substantially the same chitosan as that of instantly claimed, therefore, such same or substantially the same chitosan would be expected to have same or substantially the same pH value as that of instantly claimed. 
Regarding claim 1, Tsudhida et al. not expressly teach the chitosan being a low molecular weight one or having pH being less than about 6.5. 
Ichinomiya discloses using weight average molecular weight from 5000 or higher and 1,000,00 or lower in an aqueous coating composition (para. [0079]).  Ichinomiya expressly disclose using chitosan having average molecular weight of 10,000 together with polymer in an aqueous coating composition (e.g. sample 1-2, 1-3, 1-5 to 1-8 in table 1-1, table 2-1, example 100, example 101-105 etc. in table 5 and 6). 
It would have been obvious for one of ordinary skill in the art to adopt such average molecular weight of chitosan as shown by Ichinomiya to practice the chitosan of the coating composition of Tsudhida et al. because adopting such average molecular weight chitosan can help providing resulted film having desired properties, such as sufficient strength etc. while ensure the coating composition having appropriate viscosity as suggested by Ichinomiya (para. [0079], table 1-1, 2-1, 5 and 6, para. [0183]).   Furthermore, it would have been obvious for one of ordinary skill in the art to adopt same  low molecular weight chitosan as that of  instantly claimed  via routine optimization (See MPEP §2144.05 II) for help obtaining an aqueous coating composition thus help providing a needed final film product as suggested by Ichinomiya (para. [0079], table 1-1, 2-1, 5 and 6, para. [0183]). 
As for the claimed chitosan composition pH value, Ichinomiya already teaches a same or substantially the same chitosan having same or substantially the same low molecular weight as that of instantly claimed, therefore, such same or substantially the same chitosan would be expected to have same or substantially the same pH value as that of instantly claimed. 
Regarding claim 2-3, Tsudhida et al. further discloses chitosan content in the coating composition being 0.1 to 20% by mass in the total mass of the water-based coating agent (para. [0027]), while titanium dioxide content in such coating being 0.1 to 20% by mass (para. [0042]), and charcoal etc. adsorbent in such coating composition being 0.1 to 20% by mass (para. [0037], [0040]).  Therefore, based on such teachings, the content of chitosan can be at least 0.2% (or 0.21%) by mass based on the total weight of the solids in coating composition.  Furthermore, MPEP points out that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP §2144.05 II).  
Regarding claim 4-6, Tsudhida et al. teaches the viscosity of 3 mPa·s to 1,000 mPa·s (i.e.  3 centipose to 1000 centipose) is more preferable (para. [0026]).   Tsudhida et al. also specifically discloses viscosity being 5 mPa·s (example 1). 
It would have been obvious for one of ordinary skill in the art to adopt same viscosity as that of instantly claimed via routine optimization (See MPEP §2144.05 II) for help obtaining a desired coating composition with economical manufacturing cost as suggested by Tsudhida et al (para. [0025], [0026], example 1-2). 
Regarding claim 7-15, Ichinomiya discloses using certain range of weight average molecular weight of chitosan is desired for forming desired coating, correspondingly number average molecular weight, and z average molecular weight are expected with Ichinomiya disclosed weight average molecular weight.   It would have been obvious for one of ordinary skill in the art to adopt same low weight molecular weight chitosan (correspondingly number average molecular weight, or z-average molecular weight) as that of instantly claimed via routine optimization (See MPEP §2144.05 II) for help obtaining an aqueous coating composition thus help providing a needed final film product as suggested by Ichinomiya (para. [0079], table 1-1, 2-1, 5 and 6, para. [0183]). 
Regarding claim 19-20,  Tsudhida et al already teaches titanium dioxide can be dispersed into water, therefore, same liquid carrier comprising watet and a pigment as that of instantly claimed is expected.  Tsudhida et al. already teaches TiO2 content can be 0.5 to 20% by mass based on the coating composition as discussed above. 
Regarding claim 21, Tsudhida et al. already teaches low mass content of TiO2 (such as 0.5 to 20% by mass) can be included, therefore, such range of PVC is expected.
Regarding claim 23, Tsudiha et al. specifically discloses using chitosan size being 5 µm (example 1-2).
Regarding claim 25,  Tsudiha et al. already teaches coating composition having  same or substantially the same viscosity range as that of instantly claimed, therefore, same or substantially the same viscosity under 120 KU would be expected. 
It would have been obvious for one of ordinary skill in the art to adopt same viscosity as that of instantly claimed via routine optimization (See MPEP §2144.05 II) for help obtaining a desired coating composition with economical manufacturing cost as suggested by Tsudhida et al (para. [0025], [0026], example 1-2). 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al (JP2007/320977A1) in view of Ichinomiya (US2015/0179357) as applied above, and in view of Piegat (The Importance of Reaction Conditions on the Chemical Structure of N,O-Acylated Chitosan Derivatives, Molecules, 2019, 24, 3047). 
Tsudhida et al. in view of Ichinomiya does not expressly teach chitosan polydispersity being at least 3, 5 or 7.
However, Piegat discloses chitosan having polydispersity of 7.3 (table 1) and some other chitosan compound having polydispersity of 4 to 7.5. 
It would have been obvious for one of ordinary skill in the art to adopt such chitosan having such well known dispersity of 7.3 to practice the chitosan of Tsudhida et al. in view of Ichinomiya because adopting chitosan having such well-known polydispersity just an obvious choice for one of ordinary skill in the art and would have reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732